                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR19-0146-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    CHRISTIAN DJOKO,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant Christian Fredy Djoko’s unopposed
18   motion to re-caption Docket Number 79 (Dkt. No. 81). Mr. Djoko’s counsel has clarified that
19   while Mr. Djoko does not wish to file a speedy trial waiver, Mr. Djoko’s counsel does not
20   oppose the pending motion to continue trial (Dkt. No. 79). The Court therefore GRANTS the
21   motion and DIRECTS the Clerk to re-caption Docket Number 79 as an “Unopposed Motion.”
22          DATED this 3rd day of October 2019.
23                                                        William M. McCool
                                                          Clerk of Court
24

25                                                        s/Tomas Hernandez
                                                          Deputy Clerk
26


     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 1
